Name: 2004/761/EC: Commission Decision of 26 October 2004 laying down detailed rules for the application of Council Directive 93/24/EEC as regards the statistical surveys on cattle population and production (notified under document number C(2004) 4091)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  animal product;  economic analysis;  means of agricultural production;  European Union law;  executive power and public service
 Date Published: 2004-11-13; 2005-10-12

 13.11.2004 EN Official Journal of the European Union L 337/64 COMMISSION DECISION of 26 October 2004 laying down detailed rules for the application of Council Directive 93/24/EEC as regards the statistical surveys on cattle population and production (notified under document number C(2004) 4091) (Text with EEA relevance) (2004/761/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 93/24/EEC of 1 June 1993 on the statistical surveys to be carried out on bovine animal production (1), and in particular Articles 1(2) and (3), 2(2), 3(2), 6, 8(1) and (2), 10(3) and 12(2) thereof, Whereas: (1) Commission Decision 94/433/EC of 30 May 1994 laying down detailed rules for the application of Council Directive 93/24/EEC as regards the statistical surveys on cattle population and production (2) has been amended several times. (2) Precise definitions are required in order to carry out the surveys provided for in Directive 93/24/EEC. This requires the definition of the agricultural holdings covered by the survey. The different categories for the breakdown of the survey results, and the herd size classes and the territorial subdivisions according to which the Member States draw up the survey results at regular intervals must also be precisely defined. A standard definition of carcass weight is necessary for drawing up slaughtering statistics. (3) Under Directive 93/24/EEC, the Member States may, at their request, be authorised to carry out the May/June or November/December surveys in selected regions, provided that these surveys cover at least 70 % of the bovine population. Member States whose bovine population makes up only a small percentage of the overall livestock population of the Community may also, at their request, be authorised to dispense altogether with either the May/June or the November/December survey or to use the regional breakdown for the final results of the May/June survey. Finally, the Member States may, at their request, be authorised to conduct the prescribed breakdown by herd size classes for the results of the May/June survey. (4) Applications have been made by the Member States for the various types of derogation. (5) By reason of the accession of the Czech Republic, Cyprus, Estonia, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia and Slovenia, it is necessary to make certain technical adaptations and to extend certain derogations to these new Member States. (6) Regulation (EC) No 1059/2003 of the European Parliament and the Council (3) establishes a common classification of territorial units for statistics (NUTS) for the Member States; the new NUTS nomenclature must therefore replace the previously defined regional levels. (7) Decision 94/433/EC should therefore be repealed. (8) This Decision is in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of Article 2(2) of Directive 93/24/EEC, agricultural holding means any technical and economic unit under single management which produces agricultural products. 2. The survey referred to in Article 1(1) of Directive 93/24/EEC shall cover: (a) agricultural holdings with a utilised agricultural area of 1 ha or more; (b) agricultural holdings with a utilised agricultural area of less than 1 ha, if their production is to a certain extent intended for sale or if their production unit exceeds certain natural thresholds. 3. Member States wishing to apply a different survey threshold shall, however, undertake to determine that threshold in such a way that only the smallest holdings are excluded, and that together the holdings excluded account for 1 % or less of the total standard gross margin, within the meaning of Commission Decision 85/377/EEC (4), of the Member State concerned. Article 2 The definitions of the categories of bovines referred to in Articles 3(1), 10(2) and 12(2) of Directive 93/24/EEC are set out in Annex I of this Decision. Article 3 For the territorial subdivisions referred to in Article 6(1) of Directive 93/24/EEC, the Member States shall follow the level of the common classification of territorial units for statistics (NUTS) defined in Annex II of this Decision. They do not need to compile results for regions in which the bovine population is less than 1 % of the national bovine population. Article 4 The herd size classes referred to in Article 8(1) of Directive 93/24/EEC are set out in Annex III of this Decision. Article 5 The carcass weight referred to in Article 10(1) of Directive 93/24/EEC is the weight of the slaughtered animals cold body after being skinned, bled and eviscerated, and after removal of the external genitalia, the limbs at the carpus and tarsus, the head, the tail, the kidneys and kidney fats, and the udder. Article 6 1. The list of Member States authorised to carry out the May/June or November/December surveys in selected regions, on the understanding that these surveys cover at least 70 % of the bovine population, is set out in point (a) of Annex IV to this Decision. 2. The list of Member States authorised to carry out the November/December survey only is set out in point (b) of Annex IV to this Decision. 3. The list of Member States authorised to use the regional breakdown for the final results of the May/June survey is set out in point (c) of Annex IV to this Decision. 4. The list of Member States authorised to use the breakdown by herd size classes for the results of the May/June survey is set out in point (d) of Annex IV to this Decision. Article 7 Decision 94/433/EC is repealed. References made to the repealed Decision shall be construed to be made to the present Decision. Article 8 This Decision is addressed to the Member States. Done at Brussels, 26 October 2004. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 149, 21.6.1993, p. 5. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 179, 13.7.1994, p. 27. Decision as last amended by Commission Decision 1999/547/EC (OJ L 209, 7.8.1999, p. 33). (3) OJ L 154, 21.6.2003, p. 1. (4) OJ L 220, 17.8.1985, p. 1. Decision as last amended by Commission Decision 2003/369/EC (OJ L 127, 23.5.2003, p. 48). ANNEX I DEFINITION OF CATEGORIES Article 3(1) of Directive 93/24/EEC Article 10(2) and Article 12(2) of Directive 93/24/EEC Calves A(a) bovine animals less than one year old for slaughter as calves. The definition of calves is given under A in the next column A. Calves Domestic animals of the bovine species, of not more than 300 kg live weight and not yet having permanent teeth Bulls D. Bulls Non-castrated male bovines not included under A Bullocks E. Bullocks Castrated male bovines not included under A Heifers C(b) (ba) Female bovines aged two years or more that have not yet calved B. Heifers Female bovines that have not yet calved not included under A Heifers for slaughter C(b) (ba)(1) Heifers raised for meat production Other heifers C(b) (ba)(2) Heifers raised for breeding and intended to replace dairy or other cows Cows C(b) (bb) Female bovines that have calved (including any aged less than two years) C. Cows Female bovines that have calved Dairy cows C(b) (bb)(1) Cows kept exclusively or principally for the production of milk for human consumption and/or dairy produce, including cows for slaughter (fattened or not between last lactation and slaughter) Other cows C(b) (bb)(2) Cows other than dairy cows, possibly including any draught cows ANNEX II TERRITORIAL SUBDIVISIONS Belgium NUTS 2 Czech Republic NUTS 2 Denmark  Germany NUTS 1 Estonia NUTS 2 Greece NUTS 2 Spain NUTS 2 France NUTS 2 Ireland NUTS 2 Italy NUTS 2 Cyprus  Latvia NUTS 3 Lithuania NUTS 2 Luxembourg  Hungary NUTS 2 Malta NUTS 3 Netherlands NUTS 2 Austria NUTS 2 Poland NUTS 2 Portugal NUTS 2 Slovenia NUTS 2 Slovakia NUTS 2 Finland NUTS 2 Sweden NUTS 2 United Kingdom NUTS 1 ANNEX III SIZE CLASSES OF BOVINE POPULATIONS Categories Number of bovines/holder Holders number Animals number Number of dairy cows/holder Holders number Animals number Number of other cows/holder Holders number Animals number I 1-2 (1) 1-2 (1) 1-2 (1) II 3-9 (1) 3-9 (1) 3-9 (1) III 1-9 1-9 1-9 IV 10-19 10-19 10-19 V 20-29 20-29 20-29 VI 30-49 30-49 30-49 VII 50-99 50-99 50-99 VIII 100- (4) 100- (4) 100- (4) IX 100-199 (2) 100-199 (3) 100-199 (3) X 200-299 (2) 200-299 (3) 200-299 (3) XI 300-499 (2) 300- (3) 300- (3) XII 500- (2) Total Total Total (1) Breakdown optional for: BE, CZ, DK, NL, SE, SK. (2) Breakdown optional for: CZ, GR, LT, LU, PL, PT, SE, SI, SK. (3) Breakdown optional for: CZ, GR, FR, LT, LU, PL, PT, SE, SI, SK. (4) Breakdown optional for: MT. ANNEX IV (a) Member States authorised to carry out the May/June or November/December surveys in selected regions, on the understanding that these surveys cover at least 70 % of the bovine population France Italy (b) Member States authorised to carry out the November/December survey only Portugal Greece Cyprus Estonia Hungary Latvia Lithuania Malta Slovakia Slovenia (c) Member States authorised to use the regional breakdown for the final results of the May/June survey Belgium Germany Netherlands Sweden (d) Member States authorised to use the breakdown by herd size classes for the results of the May/June survey Belgium Denmark Germany Netherlands Poland Sweden